
	
		I
		112th CONGRESS
		1st Session
		H. R. 323
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a corporate crime database, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Crime Database
			 Act.
		2.Attorney General to
			 acquire data on corporate-related crimeUnder the authority of section 534 of title
			 28, United States Code, and in accordance with this Act, the Attorney General
			 shall acquire data, for each calendar year, regarding all administrative,
			 civil, and criminal judicial proceedings initiated or concluded by the Federal
			 Government and State governments against any corporation or corporate official
			 acting in an official capacity involving a felony or misdemeanor charge or any
			 civil charge where potential fines may be $1,000 or more.
		3.Administrative
			 details
			(a)Reporting by
			 Federal agenciesEach department and agency within the Federal
			 Government shall report details about all administrative, civil, and criminal
			 judicial proceedings initiated or concluded in that department or agency’s
			 jurisdiction to the Attorney General in a uniform manner and in a form
			 prescribed by the Attorney General.
			(b)GuidelinesThe
			 Attorney General shall establish guidelines for the collection of data and
			 otherwise to carry out the purposes of this Act.
			(c)Treatment of
			 causes of actionNothing in this Act creates a cause of action or
			 a right to bring an action. This Act does not limit any existing cause of
			 action or right to bring an action.
			4.Public Web
			 siteThe Attorney General
			 shall establish and maintain a publicly available Web site with a database of
			 information regarding improper conduct by all corporations with revenues, as
			 determined under rules prescribed by the Attorney General, of over
			 $1,000,000,000 per annum.
		5.Information
			 included in databaseThe
			 database—
			(1)shall consist of
			 information regarding all administrative, civil, and criminal judicial
			 proceedings initiated or concluded by the Federal Government and State
			 governments against any corporation or corporate official acting in an official
			 capacity involving a felony or misdemeanor charge or any civil charge where
			 potential fines may be $1,000 or more; and
			(2)shall include, for
			 each proceeding, a brief description of the proceeding, including the agency
			 bringing the charge, the charge, the name of the company charged, the ultimate
			 parent company of the company charged, the locations of both the company and
			 parent company, and the outcome of the action if any, including plea
			 agreements, consent decrees, findings of innocence, convictions, fines and
			 other penalties.
			6.Input of
			 dataThe Attorney General
			 shall design and maintain the database in a manner that allows the appropriate
			 officials of each Federal department or agency directly to input and update in
			 the database information relating to actions that department or agency has
			 taken with regard to criminal or civil enforcement actions.
		7.ReportThe Attorney General shall prepare an annual
			 report to Congress detailing the number of civil, administrative, and criminal
			 enforcement actions brought against any corporation or corporate official
			 acting in an official capacity as well as the ultimate disposition (including
			 the magnitude and category of any penalties assessed).
		
